DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	 			       Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 24, 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1).
 	As to claim 1, Xu teaches a touch sensor panel (Fig. 2(a)) comprising: 
 	a first layer including a plurality of electrodes of a first type (22 in Fig. 2(a)), wherein the electrodes of the first type are coupled to respective traces (page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22), and the electrodes of the first type (page 8, sensing electrodes 22) are configured to, during a first time period, operate as touch sensing electrodes (Fig. 4, page 8: during the period in which the scan signal 1 is kept at the high level, a touch sensing line 26 connected to the sensing electrodes 22 in a touch area is detected to determine the position of the changed capacitance); and 
 	a second layer including a plurality of electrodes of a second type (21 in Fig. 2(a)) overlapping with the respective traces of the electrodes of the first type (26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22),  wherein the electrodes of the second type (pages 6 and 8: electrodes 21) are configured to: 
 during the first time period, operate as guard electrodes for the respective traces of the
electrodes of the first type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan 
lines 25 connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is 
covered by the scan electrode 21 to shield the external electric field); and
 	 during a second time period, be coupled to sensing circuitry (page 2: touch driving circuit (i.e. sensing circuitry) senses a change of the touch capacitance through the touch scan line; Fig. 2(a); page 5: electrode 21 is connected to touch drive circuit 24 (i.e. sensing circuitry) via touch scan line 25), but does not explicitly disclose operate as electrodes that are sensed for touch via the sensing circuitry.    
 	However, Teranishi et al. teaches operate as electrodes that are sensed for touch via the sensing circuitry ([0147]: touch detection driver 121 detect contact of an object based on the self capacitance of electrodes TxL, Tx1 to Tx5 and TxR). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu with the feature of operate as electrodes that are sensed for touch via the sensing circuitry as taught by  Teranishi et al. in order to provide a display device that effectively detects contact of an object. 
 	As to claim 2, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 1, wherein the first type of electrodes (Xu, page 4: 22 in Fig. 2(a)) are a different type of electrode than the second type of electrodes (Xu, page 4: 21 in Fig. 2(a)).  	As to claim 3, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 2, wherein: the first type of electrodes are touch node electrodes (Xu, page 4: 22 in Fig. 2(a)); and the second type of electrodes are elongated electrodes (Xu, page 4: 21 in Fig. 2(a)).  	As to claim 4, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 1, wherein operating, during the first time period, the electrodes of the second type as the guard electrodes comprises driving the electrodes of the second type at a reference voltage (Xu, Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to the high-level scan signal. The touch sensing line 26 is covered by the scan electrode 21 to shield the external electric field).  	As to claim 6, Xu in view of Teranishi et al.  teaches the touch sensor panel of claim 1, wherein operating the electrodes of the second type as electrodes that are sensed for touch comprises operating the electrodes of the second type as mutual capacitance electrodes (Xu, Fig. 2(b): pages 2, and 6: mutual capacitance, after the touch sensing line 26 is covered by the scan electrode 21, the touch of the finger cause a change in the coupling capacitances C 1 and C 2).

 	As to claim 24, Xu in view of Teranishi et al.  teaches the touch sensor panel of claim 1, wherein: 
 	the plurality of electrodes of the second type are arranged in rows along a horizontal axis (Xu, Fig. 2 (a) shows plurality of electrodes of the second type 21 are arranged in rows along a horizontal axis), and include extensions along a vertical axis that overlap with the respective traces of the electrodes of the first type (Xu, Fig. 2 (a), page 5-6: separate sensing lines 26 are provided for the sensing electrodes 22).

 	As to claim 29, Xu teaches a method for operating a touch sensor panel (Fig. 2(a)), the method 

comprising: 

 	operating a plurality of electrodes of a first type (page 8: sensing electrodes 22) during a first 

time period, as touch sensing electrodes (Fig. 4, page 8: during the period in which the scan signal 1 is 

kept at the high level, a touch sensing line 26 connected to the sensing electrodes 22 in a touch area is 

detected to determine the position of the changed capacitance), wherein the electrodes of 

the first type are in a first layer of the touch sensor panel and are coupled to respective traces (page 5-6, 

the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 

26. Separate sensing lines 26 are provided for the sensing electrodes 22), and

 	 operating a plurality of electrodes of a second type (21 in Fig. 2(a)): wherein the electrodes of 

the second type are in a second layer of the touch sensor panel and overlap with the respective traces of 

the electrodes of the first type (26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically 

connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are 

provided for the sensing electrodes 22); and 

 	operating a plurality of electrodes of a second type (pages 6 and 8: electrodes 21): 

 	during the first time period, as guard electrodes for the respective traces of the electrodes of 

the first type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 

connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by 

the scan electrode 21 to shield the external electric field); and 

 	during a second time period, as sensing circuitry coupled to the plurality of electrodes of the 

second type (page 2: touch driving circuit (i.e. sensing circuitry) senses a change of the touch 

capacitance through the touch scan line; Fig. 2(a); page 5: electrode 21 is connected to touch drive 

circuit 24 (i.e. sensing circuitry) via touch scan line 25), but does not explicitly disclose electrodes that 

are sensed for touch via sensing circuitry coupled to the plurality of electrodes of the second type.

 	However, Teranishi et al. teaches electrodes that are sensed for touch via sensing circuitry 

coupled to the plurality of electrodes of the second type  ([0147]: touch detection driver 121 detect 

contact of an object based on the self capacitance of electrodes TxL, Tx1 to Tx5 and TxR).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Xu by sensing the electrodes for touch via sensing 

circuitry coupled to the plurality of electrodes of the second type as taught by Teranishi et al. in order 

to provide a display device that effectively detects contact of an object.
	As to claim 31, Xu teaches the touch sensor panel of claim 1, but does not explicitly disclose  wherein operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes.
 	However, Teranishi et al. teaches operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as self-capacitance electrodes ([0147]: touch detection driver 121 detect contact of an object based on the self capacitance of electrodes TxL, Tx1 to Tx5 and TxR). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu by operating the electrodes of the second type as self-capacitance electrodes as taught by  Teranishi et al. in order to provide a display device that detects contact of an object.

 	 
Claims 5 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1) in view of Schwartz et al. (US 2016/0328079 A1).
	As to claim 5, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 1, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes.
 	However, Schwartz et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0037]: self-capacitance;[0053]: acquire measurements of changes in capacitive coupling between the modulated sensor electrodes 120 and an input object to determine the position of the input object). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. by operating the electrodes of the first type as self-capacitance sensing electrodes as taught by Schwartz et al. in order to determine the presence of an input object.
 	As to claim 30, Xu teaches a method for operating a touch sensor panel (Fig. 2(a)) comprising: 
 	operating a plurality of electrodes of a first type (22 in Fig. 2(a)), during a first time period, as touch sensing electrodes (Fig. 4, page 8: during the period in which the scan signal 1 is kept at the high level, a touch sensing line 26 connected to the sensing electrodes 22 in a touch area is detected to determine the position of the changed capacitance), wherein the electrodes of the first type are in a first layer of the touch sensor panel and are coupled to respective traces (page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22); and 
 	operating a plurality of electrodes of a second type (21 in Fig. 2(a)):
 	 during the first time period, as guard electrodes for the respective traces of the electrodes of the first type (Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by the scan electrode 21 to shield the external electric field); and 
 	during a second time period, as sensing circuitry coupled to the plurality of electrodes of the 

second type (page 2: touch driving circuit (i.e. sensing circuitry) senses a change of the touch 

capacitance through the touch scan line; Fig. 2(a); page 5: electrode 21 is connected to touch drive 

circuit 24 (i.e. sensing circuitry) via touch scan line 25), 
 	wherein the electrodes of the second type are in a second layer of the touch sensor panel and overlap with the respective traces of the electrodes of the first type (26 in Fig. 2(a), page 5-6, the sensing electrode 22 is electrically connected to the touch drive circuit 24 via the touch sense line 26. Separate sensing lines 26 are provided for the sensing electrodes 22), but does not explicitly disclose electrodes that are sensed for touch via sensing circuitry coupled to the plurality of electrodes of the second type.
 	However, Teranishi et al. teaches electrodes that are sensed for touch via sensing circuitry 

coupled to the plurality of electrodes of the second type  ([0147]: touch detection driver 121 detect 

contact of an object based on the self capacitance of electrodes TxL, Tx1 to Tx5 and TxR).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of 

the claimed invention to modify the device of Xu with electrodes that are sensed for touch via sensing 

circuitry coupled to the plurality of electrodes of the second type as taught by Teranishi et al. in order 

to provide a display device that effectively detects contact of an object.
 	 Xu in view of Teranishi et al. teaches the method as discussed above, but does not explicitly 

disclose a non-transitory computer readable storage medium storing one or more programs, the one or 

more programs comprising instructions, which when executed by a processor, cause the processor to 

perform a method for operating a touch sensor panel.
 	However, Schwartz et al. teaches a non-transitory computer readable storage medium storing 

one or more programs ([0046]: software program on information bearing media that are readable by 

electronic processors), the one or more programs comprising instructions, which when executed by a 

processor, cause the processor to perform a method for operating a touch sensor panel ([0045-0046]: 

software program on information bearing media that are readable by electronic processors).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. with a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by a processor, cause the processor to perform a method for operating a touch sensor panel as taught by Schwartz et al. in order to determine the presence of an input object.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1) in view of Nurmi (US 2016/0209962 A1).
	As to claim 7, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 1, but does not explicitly disclose further comprising: a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode.  	However, Nurmi teaches further comprising: a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode ([0172-0175]: third shield electrode layer operate as a guard electrode during the first and second time periods).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. with a third layer including an electrode of a third type configured to, during the first and second time periods, operate as a guard electrode as taught by Nurmi et al. in order to provide a plurality of capacitive sensor electrodes  distributed over a sensing area and sense a user's finger touching the sensing area.
 Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1) in view of Nurmi (US 2016/0209962 A1) and further in view of Noguchi et al. (US 10429981 B2).
 	As to claim 8, Xu in view of Teranishi et al. and Nurmi teaches the touch sensor panel of claim 7, but does not explicitly disclose wherein the electrode of the third type is further configured to: during a third time period, operate as a force sensing electrode.  	However, Noguchi et al.  teaches wherein the electrode of the third type is further configured to: during a third time period, operate as a force sensing electrode (col. 18, lines 33-35;col. 21, lines 42-46).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Nurmi such that the electrode of the third type is further configured to during a third time period, operate as a force sensing electrode as taught by Noguchi et al. in order to accurately detect pressure.

 	As to claim 9, Xu in view of Teranishi et al. and Nurmi teaches the touch sensor panel of claim 8, but does not explicitly disclose wherein the first type of electrodes are further configured to: during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the first type. 
 	However, Noguchi et al.  teaches wherein the first type of electrodes are further configured to: 
 during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the first type 
 (col. 12, lines 59-64; col. 18, lines 33-35; col. 21, lines 42-46).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Nurmi such that the first type of electrodes are further configured to during the third time period, operate as force sensing electrodes, and a force is determined based on the electrode of the third type and the electrodes of the first type as taught by Noguchi et al. in order to accurately detect pressure.
 	As to claim 10, Xu in view of Teranishi et al. and Nurmi teaches the touch sensor panel of claim 8, but does not explicitly disclose wherein the second type of electrodes are further configured to: during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the second type. 
 	However, Noguchi et al.  teaches wherein the second type of electrodes are further configured to: during the third time period, operate as force sensing electrodes, wherein during the third time period, a force is determined based on the electrode of the third type and the electrodes of the second type (col. 21, lines 42-46; col. 22, lines 36-40; col. 26, line 58-col. 27, line 5).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Nurmi such that the second type of electrodes are further configured to during the third time period, operate as force sensing electrodes, and a force is determined based on the electrode of the third type and the electrodes of the second type as taught by Noguchi et al. in order to accurately detect pressure.

Claims 11-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1)  in view of Yoon et al. (US 2016/0188039 A1).
 	As to claim 11, Xu in view of Teranishi et al. teaches the touch sensor panel of claim 1, but does not explicitly disclose further comprising:  a third layer including a plurality of electrodes of a third type, wherein the electrodes of the third type are configured to: during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type; and during the second time period,  be coupled to sensing circuitry and  operate as electrodes that are sensed for touch via the sensing circuitry. 	However, Yoon et al. teaches a third layer including a plurality of electrodes of a third type ([0069-0070]: first electrode 10), wherein the electrodes of the third type are configured to: during the first time period, operate as guard electrodes ([0061];[0069-0070]: electrode 10 function as a shielding layer) for the respective traces of the electrodes of the first type ([0076]: electrodes 21a, 21b, 21c, and 21d included in the same column are electrically connected to each other through the conductive trace); and during the second time period,  be coupled to sensing circuitry and  operate as electrodes that are sensed for touch via the sensing circuitry ([0048]: when a voltage is applied to the electrode 10 and electrode 20, a capacitance may be formed between electrode 10 and  electrode 20;[0071]: electrode 10 can function as a receiving electrode for detecting the magnitude of the touch, touch detection device receives sensing signal from electrode 10).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. with a third layer including a plurality of electrodes of a third type, wherein the electrodes of the third type are configured to during the first time period, operate as guard electrodes for the respective traces of the electrodes of the first type, and during the second time period,  be coupled to sensing circuitry and  operate as electrodes that are sensed for touch via the sensing circuitry as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
	As to claim 12, Xu in view of Teranishi et al.  teaches the touch sensor panel as discussed above, wherein: the first type of electrodes are touch node electrodes (Xu, 22 in Fig. 2(a)); and the second type of electrodes are elongated electrodes (Xu, 21 in Fig. 2(a)), but does not explicitly disclose third type of electrodes are elongated electrodes.
 	However, Yoon et al. teaches third type of electrodes are elongated electrodes (10 in Figs. 4c and 5a; [0056]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. with third type of electrodes are elongated electrodes as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
 	As to claim 13, Xu in view of Teranishi et al.  teaches the touch sensor panel as discussed above, wherein: operating, during the first time period, the electrodes of the second type as the guard electrodes comprises driving the electrodes of the second type at a reference voltage (Xu, Figs. 2(a-b) and 4; pages 6 and 8: In the first driving period, the touch scan lines 25 connected to the scan electrodes 21 connected to scan signal. The touch sensing line 26 is covered by the scan electrode 21 to shield the external electric field), but does not explicitly disclose the electrodes of the third type.
 	However, Yoon et al. teaches the electrodes of the third type ([0061];[0069]: electrode 10 function as a shielding layer). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al.  with the electrodes of the third type as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.

 	As to claim 17, Xu in view of Teranishi et al. and Yoon et al.  teaches the touch sensor panel of claim 11, wherein the electrodes of the first type are further configured to: during a third time period, operate as mutual capacitance electrodes (Xu, Fig. 4, pages 7 and 8: mutual capacitance, capacitance form by electrodes 21 and 22).
 	As to claim 18, Xu in view of Teranishi et al. and Yoon et al.  teaches the touch sensor panel of claim 17, wherein the electrodes of the second type are further configured to: 
 	during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type (Xu, Fig. 4, pages 7 and 8: mutual capacitance, capacitance form by electrodes 21 and 22).
 	As to claim 19, Xu in view of Teranishi et al.  teaches the touch sensor panel as discussed above, but does not explicitly disclose wherein the electrodes of the third type are further configured to: during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type.
However, Yoon et al. teaches the electrodes of the third type are further configured to: during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type ([0048]: when a voltage is applied to the first electrode 10 and the second electrode 20, a capacitance may be formed between electrode 10 and electrode 20;[0071]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al.  such that the electrodes of the third type are configured to during the third time period, operate as mutual capacitance electrodes with respect to the electrodes of the first type as taught by Yoon et al. in order to provide a touch sensor panel capable of sensing a touch on a surface of the touch sensor panel, a position of the touch and a magnitude of a pressure of the touch.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1,  English machine translation mailed on 05/15/2020  is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1) in view of Yoon et al. (US 2016/0188039 A1) in view of Schwartz et al. (US 2016/0328079 A1).
 	As to claim 14, Xu in view of Teranishi et al. and Yoon et al. teaches the touch sensor panel of claim 11, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes.  	However, Schwartz et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0037]: self-capacitance;[0053]: acquire measurements of changes in capacitive coupling between the modulated sensor electrodes 120 and an input object to determine the position of the input object). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Yoon et al. by operating the electrodes of the first type as self-capacitance sensing electrodes as taught by Schwartz et al. in order to determine the presence of an input object.

Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/020344 A1, English machine translation mailed on 05/15/2020 is used in this rejection) in view of Teranishi et al. (US 2018/0217711 A1) in view of Yoon et al. (US 2016/0188039 A1) in view of Chen et al. (US 2015/0130742 A1). 
 	As to claim 15, Xu in view of Teranishi et al. and Yoon et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose  wherein: operating, during the second time period, the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type; and operating, during the second time period, the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type.  	However, Chen et al. teaches wherein: operating, during the second time period, the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type ([0043-0045];[0068-0069]: mutual capacitance determined by the second and third electrodes); and operating, during the second time period, the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type ([0043-0045];[0068-0069]: mutual capacitance determined by the second and third electrodes).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Yoon et al. by operating during the second time period, the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type, and operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type as taught by Chen et al. in order to determine a contact location of user's hand.
 	As to claim 16, Xu in view of Teranishi et al. and Yoon et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes. 	However, Chen et al. teaches wherein operating, during the first time period, the electrodes of the first type as the touch sensing electrodes comprises operating the electrodes of the first type as self-capacitance sensing electrodes ([0042];[0053];[0057]: self-capacitance).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Yoon et al. by operating the electrodes of the first type as self-capacitance sensing electrodes as taught by Chen et al. in order to determine a contact location of user's hand.
 
	As to claim 20, Xu in view of Teranishi et al. and Yoon et al. teaches the touch sensor panel as discussed above, but does not explicitly disclose  wherein operating the electrodes of the second type as electrodes that are sensed for touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type; and operating the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type.  	However, Chen et al. teaches wherein operating the electrodes of the second type as electrodes that are sensed for touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type ([0043-0045];[0068-0069]: mutual capacitance determined by the second and third electrodes); and operating the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type ([0043-0045];[0068-0069]: mutual capacitance determined by the second and third electrodes). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Xu in view of Teranishi et al. and Yoon et al. such that operating the electrodes of the second type as electrodes that sense touch comprises operating the electrodes of the second type as mutual capacitance electrodes with respect to the electrodes of the third type, and operating the electrodes of the third type as the touch sensing electrodes comprises operating the electrodes of the third type as mutual capacitance electrodes with respect to the electrodes of the second type as taught by Chen et al. in order to determine a contact location of user's hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-28 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kurikawa (US 8810543 B1).
 	As to claim 25, Kurikawa teaches a touch sensor panel (121 in Fig. 2; 329 in Fig. 3A) comprising:
 	 a first layer including a plurality of electrodes of a first type (222 in Fig. 2; 321-328 in Fig. 3A)
 wherein the electrodes of the first type are configured to, during a first time period, operate as 
mutual capacitance drive electrodes (col. 6, lines 13-16: mutual capacitance: col. 6, lines 24-35;
 col. 7, lines 31-33: mutual capacitance); and 
  	a second layer including a plurality of electrodes of a second type (223 in Fig. 2; 311-320 in Fig. 
3A) overlapping with the electrodes of the first type (222 in Fig. 2; 321-328 in Fig. 3A), wherein the 
plurality of electrodes of the second type are arranged in one or more rows and columns (Fig. 2 show 
electrodes 223 are arranged in one or more rows and columns; Fig. 3A shows 311-320 are arranged in 
one or more rows and columns), and a respective row or column of the one or more rows and columns 
in the second layer includes at least a first electrode and a second electrode of the second type (Fig. 2 
shows a respective column of the one or more rows and columns in the second layer includes at least a 
first electrode and a second electrode 223; Fig. 3A shows a respective column of the one or more rows 
and columns in the second layer includes at least a first electrode and a second electrode (315-317)), 
and the first electrode and second electrode are configured to: 
 	during the first time period, operate as a combined mutual capacitance sense electrode 
comprising the first electrode and the second electrode coupled to a same sensing circuitry (see Fig. 2: electrodes 223 coupled to a same sensing circuitry; col. 6, lines 13-16: mutual capacitance sensed by selecting every available combination of TX and RX electrode 223 using multiplexer 213; see Fig. 3A: electrodes 315-317 coupled to same sensing circuitry: col. 7, lines 31-33; col. 8, lines 49-57: controller 310 transmits the capacitance values for the intersections between sensor elements 315-317 and 327-328 to the master controller); and 
 	during a second time period, operate as self-capacitance electrodes that are sensed individually by sense circuitry (col. 3, lines 25-28: measuring changes in self capacitance associated with each row or column sensor element; col. 3, lines 60-62: self capacitance of each sensor in sensor array 121 is measured; col. 7, lines 33-34: self capacitance measurements).

 	As to claim 26, Kurikawa teaches the touch sensor panel of claim 25, wherein: during the first 
time period, the plurality of electrodes of the second type in the respective row or column are sensed 
with the same sense circuitry (see Fig. 2; col. 6, lines 13-16: mutual capacitance sensed by selecting 
every available combination of TX and RX electrode 223 using multiplexer 213; see Fig. 3A; col. 7, lines 
31-33; col. 8, lines 49-57: controller 310 transmits the capacitance values for the intersections between 
sensor elements 315-317 and 327-328 to the master controller).

 	As to claim 27, Kurikawa teaches the touch sensor panel of claim 26, wherein: the plurality of 
electrodes of the first type are arranged in columns along a vertical axis (222 in Fig. 2 are arranged in 
columns along a vertical axis; 321-328 in Fig. 3A are arranged in columns along a vertical axis), 
a given column of electrodes of the first type includes a plurality of individually addressable electrodes 
of the first type (col. 5, lines 61-66: TX signal 224 is applied to each electrode 222), and during the 
first time period, the plurality of individually addressable electrodes of the first type in the given column 
are driven with the same drive signal (col. 5, lines 61-66: TX signal 224 is applied to each electrode 222).

 	As to claim 28, Kurikawa teaches the touch sensor panel of claim 27, wherein the plurality of 
electrodes of the first type and the plurality of electrodes of the second type are grouped to form a 
plurality of super nodes on the touch sensor panel (col. 6, lines 13-16: mutual capacitance associated 
with each intersection between TX and RX electrode; col. 6, lines 36-38; col. 7, lines 19-26), and each 
super node is individually operable to perform independent touch sensing operations (col. 6, lines 13-
16: mutual capacitance associated with each intersection between TX and RX electrode; col. 6, lines 36-
38; col. 7, lines 19-26).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20, and 24-31 have been considered but are moot in view of the new ground(s) of rejection.

   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STACY KHOO/Primary Examiner, Art Unit 2624